UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RYAN O’DELL,                                                           :
                                                                       :
                                    Plaintiff,                         :   21-CV-4882 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
AT HOME GROUP, INC. et al.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
JOHN MURPHY,                                                           :
                                                                       :
                                     Plaintiff,                        :   21-CV-5723 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :         ORDER
AT HOME GROUP, INC. et al.,                                            :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 2, 2021, Plaintiff Ryan O’Dell filed a complaint in 21-CV-4882. On July 1,

2021, Plaintiff John Murphy filed a similar complaint in 21-CV-5723. As of this Order, no

motion for consolidation has been filed, but 21-CV-5723 has been accepted by the Court as

related to 21-CV-4882, and the cases appear to involve common questions of law and fact.

        The Court is inclined to consolidate 21-CV-4882 and 21-CV-5723 pursuant to Rule 42 of

the Federal Rules of Civil Procedure for all purposes. Any party who objects to such

consolidation shall file a letter brief, not to exceed three single-spaced pages, by July 13, 2021.

If no party files a letter opposing consolidation, the Court will consolidate the two cases without
further notice to the parties. Unless and until the Court orders otherwise, all other dates and

deadlines remain in effect. If any party believes that the dates, deadlines, or procedures should

be modified, it shall file a letter motion to that effect by July 13, 2021.

       It is further ORDERED that Plaintiffs shall promptly serve a copy of this Order on each

Defendant and file proof of such service on the docket.

       The Clerk of Court is directed to file this Order on both above-captioned dockets.

       SO ORDERED.

Dated: July 6, 2021                                    __________________________________
       New York, New York                                       JESSE M. FURMAN
                                                              United States District Judge




                                                   2
